Citation Nr: 0126803	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  97-25 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the veteran submitted a timely Notice of 
Disagreement from a December 1994 rating decision which 
assigned an effective date of October 26, 1994 for a total 
schedular evaluation for post-traumatic stress disorder.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder from June 1, 1993 to October 25, 
1994, excluding periods of temporary total ratings.

3.  Whether there was clear and unmistakable error in an 
August 16, 1991 rating decision that denied a total schedular 
rating for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969, and from February 1971 to June 1983.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which found no clear and unmistakable 
error in an August 1991 rating decision.  Thereafter, the 
veteran perfected an appeal from a June 1993 rating decision 
that denied entitlement to an increased rating for post-
traumatic stress disorder.  The issue of whether the veteran 
submitted a timely Notice of Disagreement as to an earlier 
effective date for a total schedular rating for post-
traumatic stress disorder arose from a December 1994 rating 
decision.

The Board has remanded this appeal in March 1998, December 
1998 and June 2000.  The first two Remands focused on 
obtaining additional medical records from the VA Medical 
Center in Tuskeegee, specifically with reference to a June 
1991 hospitalization at that facility.  Our review of the 
claims folder reveals that these records were obtained in 
their entirety.  The June 2000 Remand ordered the RO to 
adjudicate a claim for a total rating for compensation based 
on individual unemployability submitted in September 1989.  
The RO did so in a rating decision issued in October 2000.  
We hold therefore, that the veteran's right to compliance 
with the Remand orders has been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  No writing expressing disagreement with the December 1994 
rating decision was received within one year from the date 
that the RO mailed notice of the determination to the 
veteran.

2.  From June 1, 1993 to October 25, 1994, excluding periods 
of temporary total ratings, post-traumatic stress disorder 
was manifested by no more than depression and sleep 
disturbances due to post-traumatic stress disorder 
symptomatology.  

3.  With respect to the August 16, 1991, rating decision the 
veteran has alleged clear and unmistakable error that amounts 
to a disagreement with how the facts were weighed by the RO. 


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction over the appeal from 
a December 1994 rating decision which assigned an effective 
date of October 26, 1994 for a total schedular evaluation for 
post-traumatic stress disorder.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 20.201, 20.302 
(2001).

2.  From June 1, 1993 to October 25, 1994, excluding periods 
of temporary total ratings, post-traumatic stress disorder 
was 70 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(2001).

3.  The veteran has failed to meet the threshold pleading 
requirements for revision of the August 16, 1991, rating 
decision on the grounds of clear and unmistakable error.  38 
U.S.C.A. § 7105 (West Supp. 2001); 38 C.F.R. §§ 3.104, 
3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Essentially, the veteran is seeking an earlier effective date 
for a total schedular rating for post-traumatic stress 
disorder.  Service connection was established for post-
traumatic stress disorder in an August 1989 rating decision 
and the disability was assigned a 30 percent evaluation 
following a temporary total rating for hospitalization 
pursuant to 38 C.F.R. § 4.29 (2001) (hereinafter temporary 
total rating).  Thereafter, the veteran made numerous 
applications for temporary total ratings, which were granted, 
and for an increased rating, which was denied.  In August 
1991 rating decisions, the RO granted a temporary total 
rating with regard to a June 1991 inpatient hospitalization, 
confirmed and continued the 30 percent evaluation for post-
traumatic stress disorder thereafter, and also proposed to 
declare the veteran incompetent for VA pay purposes.  He was 
found incompetent for VA pay purposes in a September 1991 
rating decision.  As to the August 1991 rating decision, the 
veteran argues that it was clear and unmistakable error for 
the RO to continue his 30 percent evaluation for post-
traumatic stress disorder while at the same time declaring 
him incompetent for VA pay purposes.  He contends that a 
total schedular evaluation should have been assigned in 
August 1991 because he was unemployable due to his service 
connected post-traumatic stress disorder.

In a June 1993 rating decision, the RO assigned a temporary 
total rating with regard to a January 1993 hospitalization 
for post-traumatic stress disorder and thereafter resumed a 
70 percent evaluation.  The veteran contends that a 100 
percent schedular evaluation should have been assigned.  In a 
December 1994 rating decision the schedular evaluation for 
post-traumatic stress disorder was increased to 100 percent 
from October 26, 1994.  The veteran contends that the 
effective date for the 100 percent evaluation should have 
been earlier.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim has been met.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 
2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  By virtue of the rating 
decisions under consideration, the Statements of the Case, 
the Supplemental Statements of the Case, and the multiple 
Remands issued by the Board during the pendency of this 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claims for earlier effective 
dates and increased rating.  The veteran has been 
specifically advised of the criteria for clear and 
unmistakable error.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

The duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
In response to the Board's Remands of this appeal, the RO has 
obtained all of the relevant records adequately identified by 
the veteran.  Service medical records were previously 
obtained and associated with the claims folder.  The veteran 
identified treatment at VA Medical Center, and this evidence 
has been obtained by the RO.  In May 2001, the veteran 
contacted the RO and requested that hospitalization records 
from an April 2001 admission be obtained.  There was no 
indication as to which claim these records might be 
pertinent.  In light of the fact that there is no indication 
that these records are relevant to the issues before the 
Board, and to the fact that the issues perfected for 
appellate consideration relate to retrospective 
considerations (clear and unmistakable error in an earlier 
decision and an increased rating during a 1993-1994 time 
frame), we decline to Remand this appeal again to obtain 
these records.  The veteran has not otherwise referenced any 
unobtained evidence that might aid in substantiating the 
claim or that might be pertinent to the bases of the denial 
of the claim.  

A hearing was conducted before the Board in September 1997 
and a transcript associated with the claims folder.  At the 
time of the hearing, the veteran was informed of the evidence 
needed to substantiate his claim pursuant to 38 C.F.R. 
§ 3.103 (2001).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The veteran was 
afforded a VA examination in November 1994.  Furthermore, 
there are extensive medical records that include mental 
status assessments available for the Board's consideration.

In the circumstances of this case, a Remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  


Timeliness of the Notice of Disagreement.

The veteran has raised arguments regarding the assignment of 
an effective date in a December 1994 rating decision.  In the 
December 1994 rating decision, the RO increased the 
evaluation for service connected post-traumatic stress 
disorder from 70 percent to 100 percent from October 26, 
1994.  In the Board's June 2000 Remand, the Board noted that 
the veteran had not submitted a timely Notice of Disagreement 
as to that rating decision and directed the RO to issue 
notice to the veteran regarding the laws and regulations 
regarding the proper filing of appeals.  This was 
accomplished via a Supplemental Statement of the Case 
promulgated in October 2000.  Neither the veteran nor the 
representative has offered any argument with regard to the 
determination that a Notice of Disagreement was not timely 
filed.  See Mason v. Brown, 8 Vet. App. 44, 58 (1995); Corry 
v. Derwinski, 3 Vet. App. 231, 235 (1992).

An appeal to the Board consists of a timely filed notice of 
disagreement, and a timely filed substantive appeal in 
response to the statement of the case.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.200 (2001).  The 
question to be decided on appeal is whether or not the 
veteran filed a Notice of Disagreement in a timely fashion, 
so as to afford the Board jurisdiction of the appeal.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a) (2001).

Notice of the December 1994 rating decision was issued on 
January 10, 1995, accompanied by an explanation of the 
veteran's procedural and appellate rights.  No communication 
from the veteran or any representative on his behalf was 
received prior to January 11, 1996, with the sole exception 
of a request for approval of school attendance.  Accordingly, 
in the absence of any written communication from a claimant 
or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination and a desire 
to contest the result, the appeal of any determination made 
in the December 1994 rating decision has not been perfected 
for appellate review and the Board has no jurisdiction to 
consider this claim.  38 C.F.R. §§ 20.200, 20.201 (2001). 

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108; Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1994). 

We have considered the communication received from the 
representative on February 13, 1996.  This letter contended 
that there was clear and unmistakable error in the August 
1991 rating decision, and it is therefore neither a timely 
nor adequate Notice of Disagreement as to the December 1994 
rating decision, as it was received beyond the time limit for 
filing a Notice of Disagreement and failed to express any 
disagreement with the determination made in the December 1994 
rating decision.

Increased ratings. 

The veteran has claimed entitlement to a 100 percent 
evaluation for post-traumatic stress disorder prior to 
October 25, 1994 and has perfected an appeal for the period 
from June 1, 1993 to October 25, 1994, (excluding periods of 
temporary total ratings) during which time his post-traumatic 
stress disorder disability was rated 70 percent disabling.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the period under current appellate 
consideration.  Lay testimony is competent only when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
The veteran is competent to state that his condition was 
worse.  However, the training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability.  The Board assigns more probative 
value to the objective observations of trained medical 
personnel when compared to the subjective reports of 
interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran was hospitalized on February 4, 1992 for 
complaints of an exacerbation of nightmares, flashbacks, 
nervousness, depression, irritability, auditory 
hallucinations and poor concentration.  His speech was 
underproductive to overproductive depending on his mood, and 
he exhibited flight of ideas.  His affect was inappropriate.  
His insight and judgment were impaired.  His abstraction was 
impaired but his orientation and memory were preserved.  
There were no suicidal or homicidal ideas elicited.  He 
denied substance abuse.  His symptoms gradually improved with 
treatment during his hospitalization.  He requested discharge 
on February 24, 1992.  He was incompetent and had markedly 
severe social and industrial impairment.  He had been 
unemployed and unable to hold a job for 4 years on account of 
his nervous condition.

The veteran was hospitalized in April 1992 with complaints of 
sleeplessness, nightmares and feeling bad.  On mental status 
examination he had a positive attitude.  He was cooperative 
and made good eye contact.  His behavior was acceptable.  He 
speech was coherent and relevant.  His mood was anxious and 
tense with some depressive features.  His affect was in 
keeping with his mood.  He was concerned about getting over 
all of his symptoms.  He admitted to paranoid ideas.  He 
denied suicidal or homicidal ideation.  He was oriented in 
all spheres.  His memory was intact with lapses for recent 
events and fair recall for remote events.  His judgment and 
insight were fair.  He denied any difficulty with alcohol or 
drug abuse.  He requested discharge after 59 inpatient days. 

The veteran was hospitalized in October 1992 for an 
exacerbation of his post-traumatic stress disorder symptoms.  
He reported nightmares, flashbacks and sleep difficulties 
that he could not handle.  He had problems dealing with 
stress and his family and he wanted to come back to the 
hospital.  He participated in therapy and did well.  His 
symptoms were in good remission.  He wanted to go home after 
22 inpatient days.  He was competent but disabled and could 
resume prehospitalization activities.

The veteran was hospitalized in November 1992 complaining of 
an inability to function.  He was entertaining suicidal 
ideations at home.  On admission he appeared dysphoric, 
withdrawn and slightly anxious.  Otherwise he was well kept.  
He exhibited no speech or thought disorder.  His memory was 
intact.  He denied any delusions or hallucinations.  His 
insight and judgement were intact.  During his admission he 
showed depression, dysphoria, was withdrawn and reported 
nightmares and flashbacks.  Otherwise he remained 
nonpsychotic and cooperative.  He reported mood swings.  He 
was discharged after 24 inpatient days.  At discharge he was 
considered competent and remained relieved of his symptoms.

The veteran was hospitalized in April 1993 complaining of 
nightmares, flashbacks, depression and suicidal thoughts.  On 
admission he appeared somewhat withdrawn and dysphoric.  
Otherwise, he was in good contact and was oriented well.  He 
exhibited no speech or thought disorder.  His memory was 
intact.  His insight and judgment appeared fair to his 
problems.  He gradually improved during hospitalization and 
was relieved of his symptoms.  He was discharged at his 
request after 33 inpatient days.  His prognosis was guarded 
and he remained in moderate remission.  He was considered 
competent and could resume prehospitalization activity.  He 
was considered unemployable due to his chronic psychiatric 
disorder with multiple relapses.

The veteran was hospitalized in October 1993 complaining of 
profound nightmares, flashbacks and painful intrusive day-
mares.  He was hearing voices, seeing things, getting 
depressed, becoming paranoid, and was unable to cope with the 
outside world.  On objective examination he was very anxious, 
tense, uptight, apprehensive and tremulous.  He reported 
auditory and visual hallucinations.  He had a depressed mood.  
He had delusions of persecution, paranoid ideation and ideas 
of reference.  He showed steady progress during the course of 
his hospitalization and was discharged after 23 inpatient 
days.  He was considered competent and temporarily 
unemployable, with his condition much improved.

A VA examination was conducted in November 1994.  The claims 
folder was made available to the examiner.  The veteran 
reported problems sleeping, visions, paranoia, flashbacks, 
crying in his sleep, cold sweats, nervousness, and problems 
in crowds.  He was always depressed.  On objective 
examination the veteran was irritable and easily agitated.  
He complained of many physical illnesses.  If he had money, 
he gave it away.  There was hyperactivity in his motor 
behavior.  He admitted to hearing voices.  He appeared 
suspicious and he answered the questions that were asked.  He 
was not capable of handling his financial affairs as he 
reported that he gives away his money.  He was not competent 
at this time.

The issue under appellate consideration is whether the 
veteran is entitled to an evaluation greater than 70 percent 
for the period from June 1993 to October 1994.  Therefore, 
although the criteria for evaluating mental disorders changed 
in 1996, the change was prospective and the amended criteria 
are not for consideration.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The criteria for evaluating post-
traumatic stress disorder from June 1993 to October 1994 is 
as follows in pertinent part.  38 C.F.R. § 4.130; Diagnostic 
Code 9411 (1994):

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

The preponderance of the evidence is against the assignment 
of a total schedular rating under these criteria because the 
medical evidence during that time failed to document 
behaviors and symptoms consistent with the higher evaluation, 
or an inability to obtain or retain employment.  Rather, 
virtual isolation in the community was not shown, the veteran 
was in touch with reality, and he did not demonstrate 
fantasy, confusion, panic, or explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  During 
this period he was cooperative and oriented and reported 
symptomatology that approximated the lower rating, including 
depression and sleep disturbances.  The evidence does not 
support a finding of demonstrable inability to obtain or 
retain employment, rather, although a severe impairment is 
demonstrated, the different examiners reached different 
conclusions regarding his competency and/or employability.  
The fact that a veteran might not be working is not 
necessarily evidence of demonstrable unemployability.  By 
virtue of this difference of opinion among the medical 
professionals, we cannot conclude that an inability to obtain 
or retain employment was demonstrated.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board has considered 
whether referral is appropriate for the period from June 1993 
to October 1994, but having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  In this regard, 
the Board finds that the schedular criteria and assigned 
evaluation for post-traumatic stress disorder was adequate as 
the case did not present an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards.  The assignment of a very high 
schedular evaluation was recognition of substantial 
interference with employment and severe impairment imposed by 
post-traumatic stress disorder symptomatology.  The veteran 
has had repeated hospitalizations for post-traumatic stress 
disorder that have lasted for the most part less than one-
month, and for which he has been assigned temporary total 
ratings for each one.  He has also had long periods of time 
between most hospitalizations.  Some examiners have opined 
that the veteran was unemployable or that he had been 
temporarily unemployable due to this symptomatology during 
the period under consideration.  However, the Board has 
considered his testimony that he resigned from his last job 
in 1988 after he had misused a government letterhead and 
prior to the resulting investigation.  Although the veteran 
also indicated that it was his opinion that the 
symptomatology associated with his post-traumatic stress 
disorder caused him to make this "mistake," there is no 
indication in any of the medical evidence that his post-
traumatic stress disorder is typically manifested by this 
type of behavior and no medical opinion that supported the 
veteran's opinion.  So although the manifestations of post-
traumatic stress disorder have resulted in a severe 
impairment in the ability to remain employed, as recognized 
by the assignment of a compensable evaluation, we do not find 
that marked interference with employment due to post-
traumatic stress disorder has been shown and we decline 
referral for extraschedular consideration for the period 
under appellate consideration.

Clear and unmistakable error.

In an August 16, 1991 rating decision, the RO assigned a 
temporary total rating relative to a June 1991 
hospitalization and thereafter confirmed and continued a 30 
percent evaluation from July 1991 for post-traumatic stress 
disorder.  In a rating decision issued the same day, the RO 
proposed to rate the veteran incompetent for VA pay purposes.

The veteran testified before the Board in September 1997 and 
has submitted numerous statements in support of his claim.  
In sum, the veteran has contended that based on the report of 
his June 1991 hospitalization and based on the fact that he 
had not been employed since 1988, the RO should have rated 
him 100 percent disabled in the August 1991 rating decision 
and to do otherwise was clear and unmistakable error.  He 
further contended that the RO did not have the evidence from 
the June 1991 hospitalization before it when it considered 
his disability in August 1991.

Historically, service connection for post-traumatic stress 
disorder was granted in August 1989 and assigned a 30 percent 
evaluation at the conclusion of a temporary total rating.  
The veteran was assigned temporary total ratings in January 
1990, March 1990, and in May 1990 rating decisions with the 
30 percent evaluation confirmed and continued in the interim 
periods.  

In the August 1991 rating decision, the summary of the June 
1991 hospitalization was available and was reviewed by the 
RO.  The veteran had been feeling more nervous and asked had 
to be admitted to the hospital.  On mental status examination 
he was cooperative, casually dressed and able to sit through 
the entire interview.  His affect was blunt.  His speech was 
spontaneous.  His was mood was somewhat irritable, depressed 
and anxious.  He admitted to episodes of social withdrawal 
and trouble sleeping.  He had problems making decisions and 
felt anxious and depressed.  He denied suicidal or homicidal 
ideation.  He had impaired judgment and his insight was fair.  
He reported auditory hallucinations.  During his 
hospitalization he benefited from therapy, no longer heard 
voices and felt more relaxed and in better control.  He was 
discharged with instructions to return to the outpatient 
mental health clinic in one month.  He was incompetent for VA 
pay purposes.  His social and industrial impairment was 
severe, but he could return to his prehospital functioning.  

The veteran was assigned a temporary total rating for the 
hospitalization.  Entitlement to the higher evaluation was 
not established because the RO stated that the symptomatology 
was not shown.  Based on the same evidence, the RO proposed 
to rate the veteran incompetent.  (He was rated incompetent 
for VA pay purposes in a September 1991 rating decision).  
The veteran was notified of both August 1991 decisions and 
did not appeal.

Under the provisions of 38 C.F.R. § 3.105(a) (2001), an RO 
rating decision may be reversed or amended if that 
adjudication is clearly and unmistakably erroneous.  
Otherwise prior decisions are final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (2001).

The U. S. Court of Appeals for Veterans Claims (hereinafter 
Court) has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  "It must always 
be remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  The claimant must assert more than a 
mere disagreement as to how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).   

If a claimant wishes to reasonably raise a claim of clear and 
unmistakable error, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the alleged error.  Fugo, 6 
Vet. App. at 43 (1993).  If the error alleged is not the type 
of error that, if true, would be clear and unmistakable error 
on its face, if the claimant is only asserting disagreement 
with how the RO evaluated the facts before it, if the 
claimant has only alleged a failure on the part of VA to 
fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a manifestly different result, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  Hazan v. Gober, 10 Vet. App. 511, 
523 (1997); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey 
v. Brown, 6 Vet. App. 377, 384 (1994).  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is even 
stronger.

The veteran has alleged that based on the evidence before the 
RO and the rating criteria for post-traumatic stress 
disorder, the RO should have concluded that his disability 
approximated the 100 percent evaluation.  38 C.F.R. § 4.130; 
Diagnostic Code 9411 (1996).  This is clearly a disagreement 
with how the RO weighed the evidence and as such cannot form 
the basis for a clear and unmistakable error claim.  Despite 
his assertions, the RO had and used the information from the 
June 1991 hospitalization in reaching its conclusion.  
Therefore this contention does not form the basis of a clear 
and unmistakable error claim.

We have considered the veteran's claim that a finding of 
incompetence for VA pay purposes necessitated a total 
schedular evaluation for post-traumatic stress disorder and 
that therefore the RO's failure to so find was clear and 
unmistakable error.

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. 1155; 
38 C.F.R. 4.1, Part 4. 

The rating criteria for a total rating for post-traumatic 
stress disorder as it existed in 1991 is as follows.  
38 C.F.R. § 4.130; Diagnostic Code 9411 (1991):
 
The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Determination of incompetency and competency is described in 
38 C.F.R. § 3.353.  A mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. 
§ 3.353(a) (1991).

Our comparison of the law as it existed at the time of the 
August 1991 rating decision reveals that the criteria for a 
finding of incompetence for VA pay purposes does not parallel 
or reference the criteria for the assignment of a total 
schedular rating for post-traumatic stress disorder.  A 
finding of incompetence for VA purposes may be demonstrated 
regardless of the level of disability associated with post-
traumatic stress disorder or employability because the 
criteria for each is distinct.  Therefore, the veteran has 
not shown an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts, nor has he shown any misapplication of cited 
laws and regulations that would dictate a manifestly 
different result.

The veteran's claim of clear and unmistakable error must be 
denied as legally insufficient.  In this regard, the Board 
finds that he has not fulfilled his burden of stating a valid 
claim of clear and unmistakable error.  He has not shown that 
the facts that were before the RO at the time of the August 
1991 rating decision were incorrect, or has he made any 
allegations with respect to the misapplication of specific 
laws or regulations then extant.  His claims amount to mere 
disagreement with the RO's conclusions in August 1991.  As 
such, none of his contentions form the basis for a clear and 
unmistakable error claim.


ORDER

The appeal from a December 1994 rating decision is dismissed 
due to failure to file a timely Notice of Disagreement.  An 
increased rating for post-traumatic stress disorder from June 
1, 1993 to October 25, 1994, excluding periods of temporary 
total ratings, is denied.  The August 16, 1991 rating 
decision that denied a total schedular rating for post-
traumatic stress disorder did not contain clear and 
unmistakable error.


REMAND

Part of the Remand instructions from the June 2000 Remand 
included a direction to the RO to adjudicate a claim for a 
total rating based on individual unemployability submitted 
in September 1989.  This was accomplished by the RO via an 
October 2000 rating decision.  The veteran submitted a VA 
Form-9 submitted in January 2001 and indicated that he, 
"continue[d] to disagree with denial of entitlement to an 
earlier effective date.  Have not worked since 10/88."  The 
Board considers this statement a notice of disagreement with 
the October 2000 rating determination.  38 C.F.R. § 20.201 
(2001).  This issue has not been made the subject of a 
statement of the case and will not be addressed by the 
Board.  This issue is remanded to the RO for issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this issue is REMANDED for the following action:

The RO should issue a Statement of the 
Case addressing the issue of entitlement 
to a total rating based on individual 
unemployability prior to October 26, 1994 
based on a claim for a total rating based 
on individual unemployability submitted 
on September 11, 1989.  The veteran and 
his representative are advised that there 
is an obligation to perfect the appeal 
should he desire appellate review, and 
the Board reserves the right to dismiss 
the appeal for failure to do so.  
38 C.F.R. §§ 20.200, 20.202, 20.302 
(2001).  The Board intimates no opinion 
as to the ultimate outcome of this case.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

